Appeal by judgment creditors from an order granting the motion of the judgment debtor for an order excusing his default with respect to an installment payment due on the 15th day of July, 1945, under the terms of an agreement of settlement made on the 11th day of September, 1944, and directing the judgment creditors to accept the arrears due under the terms of said agreement of settlement, and vacating an order in supplementary proceedings dated the 13th day of September, 1945. Order affirmed, with $20 costs and disbursements. The time of the judgment debtor to comply with the terms of the order by paying the balance found to he due to the judgment creditors is extended for a period of ten days after the entry of an order hereon, and upon the debtor’s failure to comply with the order by making such payment, the debtor shall, upon ten days' notice, appear for examination in supplementary proceedings. No opinion. Appeal, insofar as it attempts to review the order denying the judgment creditors’ motion for a reargument, dismissed, without costs. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., Concur.